Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION

This is a response to the amendment filed on 07/14/21.  The applicant argument regarding Sako et al. are not persuasive; therefore, all the rejections based on Sako et al. are retained and repeated for the following reasons.

Summary of claims
	
Claims 1-17 are pending.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 15-17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sako et al. (US Pub. 2015/0028690).

As to claims 1, 16 and 17 the prior art teach an electric power transmission (see fig 1, fig 2) apparatus comprising: 

a first antenna (see fig 4-5 element 250 paragraph 0153-0159; especially, Sako et al. teach a first antenna as fig 4-5 element 250 paragraph 0157-0159); 

a storage medium (see fig 2, fig 3); and at least one first processor, the at least one first processor configured to cause the first antenna to output a second radio wave for electric power supply (see fig 3, fig 4) in response to an electric power transmission request signal, when a first radio wave including the electric power transmission request signal is received from an electric power reception apparatus via the first antenna (see fig 4-6 paragraph 0157-

the at least one first processor configured to store information about an electric power transmission condition of the second radio wave transmitted in response to the electric power transmission request signal in the storage medium as history electric power transmission information (see fig 4-8 paragraph 0180-0191 and background; especially, Sako et al. teach one first processor configured to store information about an electric power transmission condition of the second radio wave transmitted in response to the electric power transmission request signal in the storage medium as history electric power transmission information as fig 4-8 paragraph 0180-0181, 0185-0187, 0190-0191 and background), 

the at least one first processor configured to cause the first antenna to output the second radio wave with the electric power transmission condition based on the history electric power transmission information, irrespective of whether or not the first radio wave has been received (see fig 4-9 paragraph 0189-0206 and summary; especially, Sako et al. teach  the first antenna to output the second radio wave with the electric power transmission condition based on the history electric power transmission information, irrespective of whether or not the first radio wave has been received as fig 4-9 paragraph 0189-0193 and 0200-0206 and summary).

As to claim 2 the prior art teach wherein the first antenna comprises an array antenna comprising a plurality of antenna elements, and the electric power transmission condition includes a weight vector including an adjustment amount for beamforming of at least any one of amplitude and phase of the second radio wave output from the plurality of antenna elements (see fig 4-6 paragraph 0170-0184).

As to claims 3, the prior art teach wherein the electric power transmission condition includes at least any one of amplitude and frequency of the second radio wave (see fig 1-4 paragraph 0038-0048).

As to claim 4 the prior art teaches wherein the at least one first processor stores a time span in which the second radio wave is output in response to the first radio wave in the storage medium as history schedule information, and when present time is included in the time span of the history schedule information, the at least one first processor causes the first antenna to output the second radio wave, irrespective of whether or not the first radio wave has been received (see fig 1-5 paragraph 0046-0057).

As to claim 5 the prior art teaches wherein the at least one first processor stores an electric power transmission condition calculated based on a plurality of electric power transmission conditions of the second radio waves transmitted in response to the electric 

As to claim 6 the prior art teaches wherein the electric power reception apparatus comprises: 

a battery; at least one second processor configured to operate based on a direct-current voltage of the battery when a remaining amount of the battery is equal to or greater than a minimum value (see fig 4-7 paragraph 0178-0189); 

a second antenna; a rectifier configured to rectify an alternating-current voltage output from the second antenna based on the second radio wave received by the second antenna, and output a rectified direct-current voltage (see fig 4-8 paragraph 0185-0195 and background); 

and a charge circuit configured to charge the battery, based on the direct-current voltage from the rectifier, wherein even in a dead battery state in which the remaining amount of the battery is lower than the minimum value, the charge circuit charges the battery, based on the direct-current voltage from the rectifier (see fig 4-11 paragraph 0190-0210 and summary).


As to claim 7 the prior art teaches further comprising a notification unit, wherein when the first antenna does not receive a radio wave from the electric power reception apparatus for a predetermined period of time, the at least one first processor causes the notification unit to perform notification of a first detail about a state of the electric power reception apparatus (see fig 7-12 paragraph 0205-0216 and background).

As to claim 8 the prior art teaches wherein the first detail includes a detail of causing a user to confirm whether or not the electric power reception apparatus is in the dead battery state (see fig 7-12 paragraph 0211-0218).

As to claim 9 the prior art teaches wherein the at least one first processor determines whether or not the electric power transmission condition of the second radio wave output in response to the first radio wave is different from electric power transmission condition of the history electric power transmission information (see fig 8-13 paragraph 0215-0220).

As to claim 10 the prior art teach wherein when the electric power transmission condition of the second radio wave that is used when the second radio wave is output in response to the first radio wave is different from the electric power transmission condition of the history electric power transmission information, the at least one first processor stores the electric power transmission condition of the second radio wave in the storage medium as the history electric power transmission information (see fig 8-13 paragraph 0222-0233 and summary).

As to claim 15 the prior art teaches wherein the notification unit is comprised in the electric power transmission apparatus (see fig 9-14 paragraph 0192-0206).

Allowable Subject Matter

Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Remarks

Applicant’s response and remarks filed on 07/14/21 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:


Applicant contends that Sako et al. do not describe “a first antenna” probes as claimed, Examiner respectfully disagrees.   The prior art (Sako et al. US Pub. 2015/0028690) do teach a first antenna (see fig 4-5 element 250 paragraph 0153-0159; especially, Sako et al. teach a first antenna as fig 4-5 element 250 paragraph 0157-0159 ).

Applicant contends that Sako et al. do not describe “a storage medium (see fig 2, fig 3); and at least one first processor, the at least one first processor configured to cause the first antenna to output a second radio wave for electric power supply (see fig 3, fig 4) in response to an electric power transmission request signal, when a first radio wave including the electric power transmission request signal is received from an electric power reception apparatus via the first antenna” probes as claimed, Examiner respectfully disagrees.   The prior art (Sako et al. US Pub. 2015/0028690) do teach a storage medium (see fig 2, fig 3); and at least one first processor, the at least one first processor configured to cause the first antenna to output a second radio wave for electric power supply (see fig 3, fig 4) in response to an electric power transmission request signal, when a first radio wave including the electric power transmission request signal is received from an electric power reception apparatus via the first antenna (see fig 4-6 paragraph 0157-0172; especially, Sako et al. teach the first antenna to output a second radio wave for electric power supply (see fig 3, fig 4) in response to an electric power transmission request signal, when a first radio wave including the electric power transmission request signal is received from an electric power reception apparatus via the first antenna as fig 4-6 paragraph 0158-0165 and 0172-0173).

Applicant contends that Sako et al. do not describe “the at least one first processor configured to store information about an electric power transmission condition of the second radio wave transmitted in response to the electric power transmission request signal in the storage medium as history electric power transmission information” probes as claimed, Examiner respectfully disagrees.   The prior art (Sako et al. US Pub. 2015/0028690) do teach the 

Applicant contends that Sako et al. do not describe “the at least one first processor configured to cause the first antenna to output the second radio wave with the electric power transmission condition based on the history electric power transmission information, irrespective of whether or not the first radio wave has been received” probes as claimed, Examiner respectfully disagrees.   The prior art (Sako et al. US Pub. 2015/0028690) do teach the at least one first processor configured to cause the first antenna to output the second radio wave with the electric power transmission condition based on the history electric power transmission information, irrespective of whether or not the first radio wave has been received (see fig 4-9 paragraph 0189-0206 and summary; especially, Sako et al. teach  the first antenna to output the second radio wave with the electric power transmission condition based on the history electric power transmission information, irrespective of whether or not the first radio wave has been received as fig 4-9 paragraph 0189-0193 and 0200-0206 and summary).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.













Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/BINH C TAT/Primary Examiner, Art Unit 2851